Exhibit 10.1

 

Commercial Lease

 

DATE:

        October 24, 2005 PARTIES:    LANDLORD:    CHINOOK BUSINESS PARK, L.L.C.,
          A Washington limited liability company           1901 North Fourth
Street           Yakima, Washington 98901      TENANT:    HOUSEVALUES, INC.,  
        A Washington corporation           11332 N.E. 122nd Way          
Kirkland, Washington 98034

 

LEASED PREMISES. The Leased Premises is located at 1700 North 6th Street,
Yakima, Washington, on the Property legally described on Exhibit A attached
hereto. The Lease is subject to all easements, restrictions, agreements of
record, mortgages and deeds of trust, and zoning and building laws; provided,
notwithstanding anything to the contrary in this Lease, Landlord represents that
(i) the Leased Premises may be used by Tenant for the purposes authorized in
this Lease; (ii) Landlord will deliver the Leased Premises in a broom clean
condition, with all of Landlord’s personal property being stored in the Building
and all debris removed, and the Leased Premises and Building otherwise ready for
Tenant’s improvement work; (iii) the Building structure, foundation and roof and
all Building systems are and shall be throughout the Initial Term and any
extensions thereof in good working condition; and (iv) Landlord shall be
responsible for all capital replacements and repairs to the structure,
foundation and roof, as set forth in paragraph 6 below. The Leased Premises
shall consist of (a) approximately 2.56 acres of the Real Property described on
Exhibit A, together with all rights and appurtenances thereto, and (b) an
office/warehouse building (“the Building”) containing an agreed upon thirty-six
thousand one hundred thirty-four (36,134) square feet of rentable area, and
(c) related primary and supplemental parking facilities shown on the Site Plan
attached as Exhibit B, and rights attendant thereto as further defined and
outlined in this Lease. A portion of the Building comprising approximately
twelve thousand nine hundred eight-one (12,981) square feet, is designated on
Exhibit B and shall be referred to herein as the “Reserved Area.” Tenant shall
be entitled to use the Reserved Area for any and all Permitted Uses and to stage
and install in the Reserved Area Tenant Improvements, together with Tenant’s
furniture, fixtures and equipment; provided, however, if prior to the first
anniversary of the Commencement Date (the “First Anniversary”) any of Tenant’s
employees actually use any portion of the Reserved Area to conduct business
operations thereon then, until the First Anniversary, the monthly Base Rent
shall be increased by $0.38 per month for each rentable square foot of the
Reserved Area so used by Tenant during such use. Use of the Reserved Area for
storage shall not be considered a business activity triggering a Base Rent
obligation. After the first anniversary of the Commencement Date, Tenant shall
be entitled to use the Reserved Area for any Permitted Use by paying Base Rent
in accordance with paragraph 2.1 below.

 

TENANT IMPROVEMENTS. Except as otherwise expressly set forth in this Lease,
Tenant shall be responsible, at its sole cost and expense, for any and all
alterations or improvements to the Leased Premises installed by Tenant that are
necessary to accommodate the Tenant’s business authorized in this Lease. Any and
all alterations or improvements to the Leased Premises made by Tenant shall be
in strict accordance with the provisions of paragraph 6 of this Lease, whether
made before or after the Lease Commencement Date. Except for parking facilities
to be completed by Landlord in accordance with paragraph 11.7 below of this
Lease or alterations or improvements necessary to satisfy Landlord’s obligations
under this Lease, Tenant, by taking occupancy of the Leased Premises, accepts
the Leased Premises in their then condition, excluding any material latent
defects known to Landlord and not disclosed to Tenant, “AS IS”. Tenant agrees
that any equipment or building fixture items that will have some material
salvage value after they have been removed by Tenant’s contractor as part of
Tenant’s Work will remain the property of Landlord and may be used or sold by
Landlord as long as Landlord promptly removes such items from the Leased
Premises. If Landlord does



--------------------------------------------------------------------------------

not remove such items from the Leased Premises promptly or fails to identify a
salvageable item prior to its removal by Tenant’s contractor, Tenant shall be
entitled to sell or otherwise dispose of such items as Tenant may determine.
Landlord and Tenant agree to work cooperatively with each other and with
Tenant’s contractor to identify, in advance of any actual Tenant Work if
possible any equipment of fixtures that might have material salvage value to
Landlord. Tenant shall have no obligation to store, maintain, preserve or
account for any such equipment of fixture items.

 

AGREEMENT: LANDLORD HEREBY LEASES TO TENANT AND TENANT DOES HEREBY AGREE TO
LEASE FROM LANDLORD THE ABOVE-DESCRIBED LEASED PREMISES UPON THE FOLLOWING TERMS
AND CONDITIONS:

 

1. TERM.

 

1.1 Initial Term. The Lease term shall for a period of five (5) years,
commencing on the later of: (i) October 22, 2005 or (ii) the date on which this
Lease is signed and delivered by Landlord and Tenant (the “Commencement Date”)
and shall terminate on the day prior to the fifth anniversary of the
Commencement Date, at 5:00 p.m. (PST). If Tenant occupies the Premises prior to
the Commencement Date, Tenant’s occupancy of the Premises shall be subject to
all of the provisions of this Lease. Early occupancy of the Premises shall not
advance the expiration date of this Lease. Notwithstanding the foregoing, if by
the Commencement Date Landlord does not deliver exclusive possession of the
Leased Premises to Tenant as represented, then the Commencement Date shall be
delayed until it is so delivered; provided, however, if Landlord fails to
deliver exclusive possession of the Leased Premises to Tenant as represented by
December 14, 2005, then Tenant shall have the right to terminate this Lease,
unless the reason for Landlord’s failure is solely attributable to a Tenant
breach of this Lease.

 

1.2 Option Term. Unless Tenant is then in material default under this Lease,
Tenant shall have the option to extend the Initial Term of this Lease for one
(1) additional five (5)-year period on the same terms and conditions as set
forth in this Lease except as to rent, by giving Landlord written notice of
exercise of this option at least six (6) months before the end of the Initial
Term. Rent for the Option Term shall be ninety-five percent (95%) of the then
Fair Market Rental (as defined below) of the Leased Premises to be mutually
agreed to not less that ninety (90) days prior to the commencement date of the
Option Term. Fair Market Rental shall mean then-current market rents for
similarly-situated, similar quality buildings in the Yakima, WA area taking into
consideration, without limitation, leasing concessions, landlord allowances and
transaction costs then being offered to tenants for new lease transactions. If
the parties are unable to agree on the Fair Market Value, then the parties will
submit the determination of Fair Market Rental to binding and final appraisal in
accordance with the appraisal procedures set forth in this paragraph. If the
parties are unable to reach an agreement on the Fair Market Rental within thirty
(30) days after Tenant gives Landlord written notice of its exercise of its
option to extend, the parties shall negotiate in good faith and select one (1),
qualified independent appraiser licensed in the state of Washington and familiar
with the sale and rental of commercial real property in the area, which includes
the Leased Premises. The parties shall each pay one-half ( 1/2) of the cost of
such an appraisal. The Fair Market Rental determined by the appraiser
(consistent with the limitations set forth in this paragraph) shall be used as
the basis for the rent for the Option Term, unless Landlord or Tenant gives the
other party written notice within fifteen (15) days from its receipt that the
appraisal is not acceptable. The party objecting to the appraisal shall then
obtain a second independent appraisal at such party’s sole cost and expense
within thirty (30) days of such rejection. In such an event, the Fair Market
Rental of the Leased Premises shall be the average of the initial appraisal and
the second appraisal obtained by the party objecting to the initial appraisal.
The appraisal process set forth above must completed no later than thirty
(30) days prior to the expiration of the Initial Lease Term.

 

1.3 Early Termination Right. Notwithstanding the Initial Term set forth in
paragraph 1.1 above, and provided Tenant is not in material default under this
Lease Tenant shall have the right to terminate this Lease at any time after the
third anniversary of the Lease Commencement Date). Tenant may exercise its
limited right to terminate this Lease by providing Landlord written notice
within six (6) months prior to the effective date of termination (which shall be
no less than six (6) months after the date of notice of termination). If Tenant
exercises its termination right, Landlord shall have the right to install “For
Lease” signs three (3) months prior to the anticipated termination date and may
show the Leased Premises to prospective tenants consistent with the terms and
conditions of this Lease, by providing Tenant with reasonable advance



--------------------------------------------------------------------------------

notice of such showings and provided such access does not cause any material
disruption to Tenant. Tenant shall continue to be liable for all Rent and
Additional Rent up to and including the effective date of termination. As
additional consideration to the Landlord for the lease termination rights set
forth in this paragraph, in the event Tenant exercises its early termination
right, Tenant shall pay to Landlord a lease termination fee equal to the
unamortized balance of the commission paid to Tenant’s broker (amortized over
the Initial Five (5)-Year Term). The early termination fee shall be paid
one-half ( 1/2) with Tenant’s initial notice of termination and the remaining
one-half ( 1/2) on the effective date of the termination set forth in the
notice. Attached hereto as Exhibit C is an amortization schedule reflecting the
early termination fee for each month of the Lease Term.

 

2. RENT.

 

2.1 Base Rent. Tenant shall pay Landlord monthly rent for the Initial Term of
this Lease as set forth below, payable in advance in equal monthly installments
on or before the first day of each calendar month during the term of this Lease.

 

Lease Months

--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

Months 1-3*

   $ 0.00

Months 4-12**

   $ 13,627.30 /month

Months 13-60

   $ 18,560.80/ month

 

*Note: During months 1-3, Tenant shall pay its share of operating expenses
(utilities, taxes, insurance premiums, etc.) monthly, in advance in accordance
with the terms and provisions of this Lease. Tenant shall be entitled to the
equivalent of no Base Rent for three (3) full months. Therefore, if the
Commencement Date is not the first day of a calendar month, the Base Rent for
the 4th month of the Term will be appropriately pro rated.

 

**Note: Subject to adjustment during said months in the event business
activities are conducted in the Reserved Area prior to the first anniversary of
the Commencement Date, as provided in the paragraph entitled “Leased Premises”
above.

 

Upon signing this Lease, Tenant shall pay and deliver to Landlord the fourth
(4th) month’s Base Rent in the amount of Thirteen Thousand Six Hundred
Twenty-seven and 30/100 Dollars ($13,627.30), which shall be applied to the rent
amounts first coming due under the Lease. If this Lease commences on a day other
than the first day of a calendar month, for that partial month, the monthly Base
Rent shall be prorated based on the actual number of days in a calendar month.

 

2.2 Interest and Late Charges. All rent and other payments not paid when due
shall bear interest from the date due until fully paid at the rate of twelve
percent (12%) per annum, but not in any event at a rate greater than the maximum
rate of interest permitted by law. In addition, Tenant acknowledges that late
payment of any rent or other payment required by this Lease from Tenant to
Landlord will result in collection costs to Landlord, the extent of which
additional cost is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if it fails to make any rent or other
payment required by this Lease to Landlord within ten (10) days of the date when
it is due, Landlord may impose a late charge of five cents (5¢) per dollar, per
month, of the overdue payment or One Hundred Dollars and No/100 ($100.00) per
month, whichever is greater, to reimburse Landlord for the costs of collecting
the overdue payment; provided, however, Landlord agrees to give Tenant at least
one business day to cure a failure to pay an amount due before charging such a
late fee unless Tenant has failed to pay an amount owed under this Lease when
due on two or more prior occasions in the last twelve months. Tenant shall pay
the late charge upon demand by Landlord. Tenant agrees that the late charge is a
reasonable estimate of the costs to Landlord of collecting the overdue payment.
Landlord may levy and collect the late charge in addition to all



--------------------------------------------------------------------------------

other remedies available for Tenant’s default, and collection of a late charge
shall not waive the breach caused by the late payment.

 

2.3 Place of Payment. All rent payments required by this Lease shall be made
directly to Landlord by delivering each monthly payment to Landlord or
Landlord’s agent personally or by mailing the payment to Landlord at the address
set forth in this Lease or to such other address as Landlord may, from time to
time, designate in writing.

 

2.4 Net Lease Provision. All payments required to be paid by Tenant under this
Lease, other than Base Rent, will constitute Additional Rent. This is intended
to be a “triple net” Lease, meaning that, unless otherwise expressly set forth,
Tenant shall pay, except as limited herein, all expenses reasonably incurred by
Landlord relating to the reasonable repair, maintenance and operation of the
Leased Premises (except with respect to any expenses that are Landlord
obligations as described in this Lease) after commencement of the Lease term,
and all rent (including Base and Additional Rent) shall be received by Landlord
without set-off, offset, abatement, or deduction of any kind, except as
otherwise expressly provided herein. Notwithstanding anything herein to the
contrary, Tenant shall not be obligated to pay for any of the following:
(i) legal fees, brokerage commissions, advertising costs, or other related
expenses incurred by Landlord in connection with the leasing of space in the
Building; (ii) repairs, alterations, additions, improvements or replacements
made to rectify or correct any defect in the original design, materials or
workmanship of the Building or common areas (but not including repairs,
alterations, improvements or replacements made as a result of ordinary wear and
tear); (iii) damage and repairs attributable to fire or other casualty;
(iv) damage and repairs necessitated by the negligence or willful misconduct of
Landlord, Landlord’s employees, contractors or agents; (v) executive salaries or
salaries of service personnel to the extent that such personnel perform services
not solely in connection with the management, operation, repair or maintenance
of the Building; (vi) Landlord’s general overhead expenses not related to the
Building; (vii) legal fees, accountants’ fees and other expenses incurred in
connection with Landlord’s title to or interest in the Building, Leased Premises
or any part thereof; (viii) costs (including permit, license and inspection
fees) incurred in renovating or otherwise improving, decorating or painting or
altering space for tenants or other occupants of vacant space (excluding common
areas) in the Building; (ix) costs incurred due to a violation by Landlord or
any other tenant of the Building of the terms and conditions of a lease;
(x) cost of any service provided to Tenant for which Landlord is reimbursed;
(xi) any other expense which, under GAAP applicable to real estate operations,
would not be considered a reasonable maintenance and operating expense;
(xii) cost and expenses which would be capitalized under GAAP; and (xiii) costs
incurred for a hazardous waste clean-up unless caused by Tenant. In no event
shall Landlord charge any property management fees or charges or collect in
excess of 100% of operating expenses and shall not recover any item of cost more
than once. Tenant shall have the right to audit Landlord’s books and records
pertaining to any prior operating expenses.

 

3. BUSINESS PURPOSE AND USE.

 

3.1 Permitted Use. Tenant may use the Leased Premises only for general office,
light manufacturing (excluding recreational vehicle manufacturing) or retail
uses, including (without limitation) operating a contact or call center business
and activities reasonably related thereto, including (without limitation)
recruiting and training, and for no other purpose without the written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant shall be permitted to use the Leased Premises at any and all
times of each day, month and year of the Term, unless prohibited from doing so
by applicable law.

 

3.2 Compliance with Laws. In connection with its use, Tenant shall comply, at
its expense, with all applicable laws, regulations and requirements of any
public authority, including those regarding maintenance, operation and use of
the Leased Premises and any appliances on the Leased Premises (including signs).
Without limiting the generality of the foregoing, after the Commencement Date of
this Lease, Tenant, at its sole cost and expense, shall be responsible for
complying with all applicable governmental rules and regulations required by
Tenant’s specific use of the Leased Premises or changes in applicable laws,
including, but not limited to, repairs or alterations to the interior, exterior
or structure of the Leased Premises necessitated by changes in applicable
building codes, handicapped access laws or similar regulations. Notwithstanding
the foregoing, Landlord represents that it has not received any notice stating
or is otherwise aware of any condition making the Leased Premises not currently
in compliance with all



--------------------------------------------------------------------------------

applicable laws. This Section 3.2 shall not limit Landlord’s obligation to
comply with any applicable laws related to the Building provided the
non-compliance was not caused by Tenant.

 

3.3 Supervision. Tenant shall keep the Leased Premises clean and orderly. Tenant
will supervise its employees and cause Tenant’s agents, independent contractors,
employees, customers, suppliers and invitees to conduct their activities in such
a manner as to comply with the requirements of this Lease and the rules and
regulations described herein.

 

3.4 Storage, Trash. Tenant shall not store anything outside the Building except
in strict compliance with requirements of the applicable governmental authority.
Tenant shall dispose of its trash in a manner reasonably acceptable to Landlord,
at Tenant’s expense, which shall include an obligation to provide cleaning and
waste removal services a minimum of every other day that Tenant is open for
normal business activities.

 

4. UTILITIES AND TAXES.

 

4.1 Utilities Generally. The Building is already currently served by electrical
power, water and gas. Landlord shall not take any action to prevent Tenant from
using the HVAC system serving the Leased Premises 24 hours per day, 7 days per
week, 52 weeks per year. If electrical power, water and gas are not available to
the Leased Premises as of the Lease Commencement Date as a result of Landlord’s
acts or omissions, Tenant shall have the right (after notice to Landlord and
opportunity to cure, not to exceed three (3) business days), in addition to any
other right or remedy available to Tenant, to take whatever action Tenant may
consider necessary or appropriate to obtain such services and to deduct the
reasonable cost of obtaining such services thereof from the rent or other
obligations owed under this Lease.

 

4.2 Payment. Tenant shall pay directly to the appropriate supplier all charges
for utilities and services supplied to the Leased Premises and billed to Tenant,
including, without limitation, hook-up and service charges for electricity, gas,
telephone, water, sewer, wastewater discharge and garbage collection and
janitorial services. If utility consumption is not separately metered to the
Leased Premises, Tenant shall pay Landlord for all utilities consumed on the
Leased Premises or any portion thereof at a rate which as nearly as possible
represents the cost to Landlord of providing such utilities to Tenant. Payment
shall be made within ten (10) days after Tenant receives the relevant billings
from Landlord, or within the time permitted for payment by the utility company
where Tenant is directly billed. Landlord represents that the Leased Premises
are already connected to and are ready to receive electrical, water, telephone
and sewer services. Tenant may make its own arrangements for janitorial and
trash removal services. Landlord shall cooperate in permitting Tenant to make
arrangements to have all utility services that are supplied to the Leased
Premises billed directly to Tenant.

 

4.3 Interruption of Service. Landlord shall not be liable for any failure or
interruption of utilities or services to the Leased Premises, unless caused by
the negligence of Landlord or its agents. If Landlord fails to cooperate with
Tenant and the service provider in restoring any interruption of utilities or
services, to the extent Landlord’s cooperation is needed or may be of assistance
in restoring such utilities or services and are requested by Tenant, Tenant
shall have the right, in addition to any other right or remedy available to
Tenant, to take whatever action Tenant may consider necessary or appropriate to
restore such utilities or services, and to deduct the reasonable cost thereof
from the rent or other obligation owed under this Lease.

 

4.4 Taxes and Assessments.

 

4.4.1 Taxes and Other Payments. In addition to Base Rent, Tenant shall pay as
additional rent its share of all real property taxes and assessments of any
public authority levied or assessed against the Leased Premises after the
Commencement Date. Landlord or Tenant shall have the right to contest, in
Landlord’s name, all such taxes; provided, however, Tenant shall pay for the
cost of reasonably contesting any such taxes. Real property taxes and
assessments shall include all real property taxes and assessments of any public
authority assessed against the Leased Premises and improvements located thereon,
and rent tax, gross receipts tax, tax on Landlord’s interest under this Lease,
or any tax in lieu of the foregoing, whether or not such tax is now in effect
(excluding any Tenant tax based on Landlord’s net income).



--------------------------------------------------------------------------------

Tenant’s “share” of taxes and assessments shall be a percentage thereof equal to
the percentage which the net rentable area of the building leased by Tenant
bears to the total net rentable area of the building located on the Leased
Premises; provided, however, taxes or assessments on any improvements solely
used by Tenant and separately assessed by the applicable taxing authority, and
all utilities and operating expenses associated with improvements solely used by
Tenant, shall be paid in full by Tenant. Tax payments for any partial assessment
period shall be prorated between Landlord and Tenant and paid in advance.
Tenant’s share of all other real property, taxes and assessments shall be paid
to Landlord no less than ten (10) days prior to their date due to the applicable
taxing authority. If not separately billed or charged to Tenant, Landlord shall
promptly provide Tenant with copies of all assessment notices, the tax
statements or other sufficient documentation of the amount and due date of all
such taxes, which shall then be timely paid by Tenant. If Tenant fails to timely
pay any real property taxes, charges or assessments, Landlord may pay such
amounts and the cost thereof, together with interest at the rate of twelve
percent (12%) per annum, shall be immediately due and payable from Tenant to
Landlord. Tenant shall pay such amounts to Landlord with the monthly rental
payment next falling due.

 

4.4.2 Personal Property Taxes. Tenant shall also pay, before delinquency, any
and all taxes levied or assessed on or as a result of Tenant’s leasehold
improvements, equipment, furniture, fixtures and any other personal property
located on the Leased Premises. In the event any or all of Tenant’s leasehold
improvements, equipment, furniture, fixtures, and other personal property shall
be assessed and taxed with the real property, Tenant shall pay to Landlord its
share of such taxes within ten (10) days after delivery to Tenant from Landlord
of the taxing authorities’ statement in writing setting forth the amount of such
taxes applicable to Tenant’s property.

 

5. INSURANCE AND INDEMNITY PROVISIONS:

 

5.1 Liability Insurance. Tenant, at its expense, shall obtain and keep in force
during the entire term of this Lease a broad form policy of commercial general
liability insurance. Such policy or policies shall provide for liability
coverage with minimum combined single limits for bodily injury and property
damage per occurrence in amounts not less than Two Million Dollars ($2,000,000).
The limits of liability insurance required by this paragraph shall not, however,
limit the liability of Tenant hereunder. The Tenant’s liability insurance
required by this paragraph shall be made on an “occurrence” basis and not on a
“claims made” basis. The liability insurance referred to in this paragraph 5.1
may be provided under (i) an individual policy covering the Leased Premises, or
(ii) a blanket policy or policies that include other liabilities, properties and
locations of Tenant; so long as the amount and coverage of insurance required to
be carried under this Section 5 is not diminished, or (iii) a combination of the
foregoing insurance programs. To the extent any deductible is permitted or
allowed as part of any insurance policy carried by Tenant in compliance with
this Section 5, Tenant shall be deemed to be covering the amount of such
deductible under an informal plan of self-insurance; provided, however, that in
no event shall any deductible exceed Five Thousand Dollars ($5,000).

 

5.2 Property Insurance of Tenant. Tenant, at its expense, shall maintain in
effect (a) a property insurance policy using the “Causes of Loss - Special Form”
on furnishings, trade fixtures, inventory and equipment located on the Leased
Premises, for their full replacement value and (b) similar insurance on all
plate glass on the Leased Premises for its replacement cost. The applicable
proceeds of such insurance, so long as this Lease remains in effect, shall be
used to repair or replace the leasehold improvements, fixtures, equipment and
plate glass so insured.

 

5.3 Property Insurance of Landlord. Landlord shall maintain in effect property
insurance covering the Leased Premises (except those items specified in
paragraph 5.2), but not the contents thereof, using the “Causes of Loss -
Special Form” covering loss or damage to the Leased Premises in an amount equal
to the full replacement value thereof. Such insurance shall include at a minimum
those coverages described in Exhibit F attached hereto. Tenant shall reimburse
Landlord for its prorata share of the cost of such insurance as an operating
expense calculated in the same manner as Tenant’s share of real estate taxes set
forth in paragraph 4.4.1 above.

 

5.4 Insurance Policies. All Tenant’s insurance policies shall name Landlord as
an additional insured and shall be with companies and with loss-payee clauses
reasonably satisfactory to



--------------------------------------------------------------------------------

Landlord. Copies of all policies or certificates evidencing such insurance shall
be delivered to Landlord by Tenant prior to Tenant’s occupancy of the Leased
Premises. All policies shall bear endorsements requiring thirty (30) days’
written notice to Landlord prior to any change or cancellation.

 

5.5 Waiver of Subrogation. Tenant and Landlord each waive any and all rights of
recovery against the other, or against the employees, agents and representatives
of the other, for loss of or damage to such waiving party, property, or property
of others under its control, where such loss or damage is insured against under
any third party insurance policy in force at the time of such loss or damage.
Landlord and Tenant shall, upon obtaining the policies of insurance required
hereunder, give notice to the insurance carriers that the foregoing mutual
waiver of subrogation is contained in this Lease. The foregoing waiver shall not
apply if it would have the effect, but only to the extent of such effect, of
invalidating any insurance coverage of Landlord or Tenant.

 

5.6 Indemnity of Tenant and Landlord. Tenant shall defend, indemnify and hold
Landlord harmless from any and all costs, claims or liability arising from any
third party claim pertaining to: (1) Tenant’s use of the Leased Premises;
(2) the conduct of Tenant’s business or anything else done or permitted by
Tenant to be done in or about the Leased Premises; (3) any breach or default in
the performance of Tenant’s obligations under this Lease; (4) any
misrepresentation or breach of warranty by Tenant under this Lease; or (5) other
acts or omissions of Tenant. Tenant shall defend Landlord against any such
costs, claims or liability at Tenant’s expense with counsel reasonably
acceptable to Landlord or, at Landlord’s election, Tenant shall reimburse
Landlord for any reasonable legal fees or costs reasonably incurred by Landlord
in connection with any such claim. Tenant shall not however be obligated to
indemnify Landlord to the extent any such claim or loss is caused by the
concurrent negligence of Landlord or its agents or employees. As used in this
paragraph, the term “Tenant” shall include Tenant’s officers, employees, agents,
contractors and invitees, if applicable. Landlord shall defend, indemnify and
hold Tenant harmless from any and all costs or liability arising from any third
party claim pertaining to (1) Landlord’s use of the Leased Premises; (2) the
conduct of Landlord’s business or anything else done by Landlord in or about the
Leased Premises; (3) any breach or default in the performance of Landlord’s
obligations under this Lease; (4) any misrepresentation or breach of warranty by
Landlord under this Lease; or (5) other acts or omissions of Landlord. Landlord
shall defend Tenant against any such costs, claims or liability at Landlord’s
expense with counsel reasonably acceptable to Tenant or, at Tenant’s election,
Landlord shall reimburse Tenant for any reasonable legal fees or costs
reasonably incurred by Tenant in connection with any such claim. Landlord shall
not however be obligated to indemnify Tenant to the extent any such claim or
loss is caused by the concurrent negligence of Tenant or its agents or
employees.

 

6. MAINTENANCE, REPAIRS AND ALTERATIONS.

 

6.1 Landlord’s Obligations. Except for damage caused by any negligent or
intentional act or omission of Tenant or Tenant’s agents, employees or invitees,
Landlord, at Landlord’s expense shall keep in good order, condition, and repair
the capital and structural components of the Leased Premises defined as the
foundation, footings, concrete slabs, concrete pier, structural steel, roof deck
and skin, exterior walls (excluding painting), facade, and the existing plumbing
and sewer lines in or serving the Building (excluding any new plumbing or sewer
lines installed by Tenant) and the underground utilities (from the real property
boundary line to the point they enter the Building located on the Premises), and
capital improvements to the parking lot (e.g., repaving or replacement of light
fixtures or drainage systems). Landlord shall not be required to maintain in the
Leased Premises the interior surface of exterior walls, floors, interior
windows, doors, or interior plate glass. Landlord shall have no obligation to
make repairs under this paragraph 6.1 until a reasonable time after receipt of
written notice of the need for such repairs or the need for such repairs
otherwise comes to the attention of Landlord, but shall make all repairs
promptly following receipt of any such notice or after becoming aware of the
need for such repairs. The definition of capital components shall be based on
Generally Accepted Accounting Principels (GAAP).

 

6.2 Tenant’s Obligations. Tenant, at Tenant’s expense, shall keep in good order,
condition, and repair the Leased Premises and every part or portion thereof not
required to be repaired and maintained by Landlord. Other than with regard to
those components to be maintained and repaired by Landlord, Tenant shall be
responsible to maintain and keep in a good working state of repair the Leased
Premises, including without limitation, to the extent not the responsibility of
Landlord, the maintenance,



--------------------------------------------------------------------------------

replacement and repair of any windows, plate glass, signs, doors, window
casings, glazing, heating, ventilating, air conditioning systems, and plumbing,
electrical wiring and conduits serving the Leased Premises and general
maintenance and upkeep on all parking and landscaped areas (including general
maintenance and irrigation, ice and snow removal, and parking lot striping or
cleaning). Tenant shall be responsible for providing (or contracting for)
customary building services including routine maintenance of mechanical,
electrical, sprinkler and HVAC systems for the Premises and interior cleaning at
Tenant’s sole expense. Landlord shall deliver the Leased Premises to Tenant with
the heating, ventilating, and air conditioning systems, plumbing and electrical
conduits, circuit breakers, panel boxes, meters and water heaters in good
working order and condition. Tenant shall promptly repair any damage to any
elements to be maintained and repaired by Tenant from damages caused by any
burglary or attempted burglary. Tenant shall keep the glass on all windows and
doors clean and presentable, replace immediately all broken glass in the
Building; make any necessary repairs to, or replacements of, all doors and door
closure apparatus and mechanisms; keep all plumbing clean and in a good state of
repair, including pipes, drains, toilets, basins, water heaters and those
portions of the heating system within the walls of the Premises, and keep all
utilities, including the circuit breakers, panel boxes and meters in a good
state of repair. Additionally, it shall be the Tenant’s responsibility to
maintain and repair any and all improvements installed by Tenant to the extent
they are not damaged by Landlord’s failure to repair or maintain the Building as
described in this Lease. Nothing herein shall obligate Tenant to repair or
maintain the Leased Premises with regard to any condition caused by (i) ordinary
wear and tear; (ii) a casualty or condemnation; or (iii) any act or omission of
Landlord or any failure by Landlord to comply with this Lease.

 

6.3 Surrender of Leased Premises. On the last day of the term of this Lease, or
on any sooner termination, Tenant shall surrender the Leased Premises to
Landlord in good condition, ordinary wear and tear excepted. Other than ordinary
wear and tear, Tenant shall repair any damage to the Leased Premises occasioned
by Tenant’s use thereof or by the removal of Tenant’s trade fixtures,
furnishings, and equipment, which repair shall include the patching and filling
of holes and repair of any structural damage.

 

6.4 (a) Landlord’s Rights if Tenant Fails To Perform Tenant’s Obligations. If
Tenant fails to perform any of its repair or maintenance obligations under this
Lease within twenty (20) days after written notice from Tenant, or sooner if an
emergency exists or the failure renders the Leased Premises a danger to persons
or property, then in addition to any other right or remedy that may be
available, Landlord may, at its option (but shall not be required to), enter
upon the Leased Premises and put the Leased Premises in good order, condition,
and repair consistent with the requirements of this Lease; provided, however,
Landlord shall, except in an emergency situation, undertake such repairs and
actions so as not to unreasonably interfere with Tenant’s business activities
and operations in the Leased Premises, and will undertake and perform such work
with all reasonable diligence. If the cost of such repairs is an obligation of
Tenant, the reasonable cost thereof, together with interest thereon at the rate
of twelve percent (12%) per annum, shall become due and payable as additional
rent to Landlord, together with Tenant’s next rental installment.

 

(b) Tenant’s Rights if Landlord Fails To Perform Landlord’s Obligations. If
Landlord fails to perform any of its obligations under this Lease within twenty
(20) days after written notice from Tenant, or sooner if the failure renders the
Leased Premises unusable or a danger to persons or property, then Tenant, in
addition to any other right or remedy that may be available, shall have the
right to take action to repair the Leased Premises or otherwise correct
Landlord’s non-performance. If the cost of such repairs is an obligation of
Landlord, the reasonable cost thereof, together with interest thereon at the
rate of twelve percent (12%) per annum, shall be immediately due and payable
from Landlord to Tenant and if not paid within thirty (30) days may be deducted
from the next rent amount owed under this Lease.

 

6.5 Alterations and Additions. Except as otherwise expressly authorized in this
Lease, Tenant shall make no alterations, additions or improvement in, on, to or
about the Leased Premises without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed and such
conditions may include (other than with respect to Tenant’s Improvements) a
requirement that Tenant remove such alterations, improvements, additions or
utility installations at the expiration of the Lease Terms and restore any
damage caused by such removal. Before commencing any work relating to such
alterations, additions, and improvements affecting the Leased Premises (none of
which are required or requested by the Landlord, nor are any alterations the
obligation of Tenant under this Lease), Tenant shall notify Landlord in



--------------------------------------------------------------------------------

writing of the expected date of commencement and completion thereof and shall
provide Landlord the plans for the work, and if approved by Landlord, Tenant
shall perform the work in strict accordance with the approved plans using
contractors reasonably approved by Landlord. Tenant shall pay, when due, all
claims for labor, materials furnished for or to Tenant or for use in or on the
Leased Premises. Tenant shall not permit any mechanics or materialman liens to
be levied against the Leased Premises for any labor or material furnished to
Tenant or claimed to have been furnished to Tenant or Tenant’s agents or
contractors in connection with work of any character performed or claimed to
have been performed on the Leased Premises by or at the direction of Tenant;
provided, Tenant may in good faith contest any claim of lien so long as it
prevents foreclosure and, in such event, Tenant shall defend and hold Landlord
harmless from any consequences of such action, including costs and reasonable
attorney’s fees incurred. Unless Landlord requires their removal, all
alterations, improvements, or additions that may be made on the Leased Premises
shall become the property of Landlord and remain upon and be surrendered with
the Leased Premises at the expiration of the lease term. Notwithstanding the
foregoing, Tenant’s machinery, equipment, and trade fixtures shall remain the
property of the Tenant and may be removed by Tenant subject to the provisions of
paragraph 6.3 above.

 

6.6 Entry and Inspection. Landlord or its agents may enter the Leased Premises
at any reasonable time to determine Tenant’s compliance with this Lease, to make
necessary repairs, or to show the Leased Premises to prospective tenants or
purchasers. Landlord shall not unreasonably interfere with Tenant’s business
operations when exercising the entry and inspection rights set forth in this
paragraph.

 

6.7 Tenant’s Authorized Alterations. Subject to Landlord’s reasonable approval
and in accordance with the provisions of paragraph 6.5 above, Tenant, at its
sole cost and expense, shall have the right to replace or add additional HVAC
units or mechanical systems as Tenant requires on concrete pads located on the
ground adjacent to the Building or on the roof of the Building. Tenant, at its
sole cost and expense, also may install any telecommunications equipment or
emergency generators and UPS systems needed for Tenant’s authorized use on the
Building or Leased Premises. All such additional alterations are subject to
Landlord’s review and reasonable approval in accordance with the provisions of
paragraph 6.5 above, which approval will not be unreasonably conditioned or
delayed. In the event Tenant is required to penetrate the roof membrane of the
Building located on the Leased Premises, Tenant shall cause the penetration to
be sealed so as to avoid leaking, and when any such equipment is removed upon
Lease expiration or early termination and the roof shall be patched or repaired
in good condition using a qualified roofing contactor. Subject to Landlord’s
review and approval of plans and their proposed location in accordance with the
provisions of paragraph 6.5 above, Tenant at its sole cost and expense may
construct a cafeteria in the Building located on the Leased Premises and a patio
or smoking area outside the Building. Notwithstanding anything to the contrary
in this Lease, Landlord acknowledges the acceptability of the improvements and
alterations generally described in Exhibit D attached hereto (“Tenant’s Planned
Improvements”), which alterations and improvements Tenant intends to make to the
Leased Premises soon after the Commencement Date. Landlord shall not later
object to or take action to delay or frustrate Tenant’s Planned Improvements
and, unless so noted on Exhibit D, Tenant shall not be obligated to remove
Tenant’s Planned Improvements at the end of the Lease Term.

 

7. RECONSTRUCTION AND RESTORATION.

 

7.1 Minor Damage. If during the term hereof the Leased Premises are damaged by
fire or other perils and such damage is not “substantial,” (as defined in
Section 7.2 below) Landlord shall promptly repair such damage at Landlord’s
expense and apply any and all insurance proceeds to such restoration, including,
but not limited to, those provided for in Section 5 hereof, and this Lease shall
continue in full force and effect, provided, however, that the requirement to
rebuild and restore the Leased Premises shall not extend to any furnishings,
fixtures or equipment which Tenant has previously installed in the Leased
Premises, whether or not title to such items had passed to the Landlord under
other provisions of this Lease. Notwithstanding the foregoing, if there are
insufficient insurance proceeds available to Landlord to rebuild and restore the
Leased Premises damaged by casualty (unless Tenant, at its option, agrees to pay
the deficiency) or Landlord fails to complete the restoration within nine
(9) months, Tenant shall have the right, at its option, to terminate this Lease.
Notwithstanding the foregoing, if there are insufficient insurance proceeds
available to Landlord to rebuild and restore the Leased Premises damaged by
casualty arising out of an act or omission of Tenant, Tenant shall pay the
deficiency within thirty (30) days of substantial completion of the restoration.



--------------------------------------------------------------------------------

7.2 Substantial Damage. If during the term hereof the Leased Premises are
destroyed or damaged by fire or other perils in an amount exceeding twenty-five
percent (25%) of its full construction/replacement cost, then Landlord may elect
to terminate this Lease by giving Tenant written notice of such termination
within sixty (60) days after the date of such damage. Otherwise, Landlord shall
proceed with reasonable diligence to restore the Leased Premises to a condition
comparable to that existing prior to the damage. Landlord shall notify Tenant
within thirty (30) days of any such damage of the time required to repair and
restore the Leased Premises and if such time is reasonably estimated to exceed
nine (9) months then Tenant shall have the right to terminate this Lease. Tenant
shall cooperate with Landlord during the period of repair and vacate all or any
part of the Leased Premises to the extent necessary for the performance of the
required work. If Landlord repairs or rebuilds, all insurance payments for fire
damage or destruction to the improvements on the Leased Premises shall be used
for the sole purpose of repairing, rebuilding and/or restoring the improvements
on the Leased Premises, unless this Lease is terminated as the result of such
damage or destruction. If the improvements on Leased Premises are not rebuilt or
restored, the insurance proceeds for loss of Landlord’s building and property
and loss of rent shall become the sole property of Landlord, and the Lease shall
terminate effective as of the date of such damage or destruction. If any
Substantial Damage, or any other damage that makes the Leased Premises not
reasonably useable by Tenant for its intended use, is not fully repaired and the
improvements on the Leased Premises fully restored within 9 months, Tenant shall
have the right to terminate this Lease. Tenant shall release its interest and
endorse all insurance proceed checks to Landlord (except for Tenant’s own
business interruption insurance) when no rebuilding is undertaken, or for the
payment of rebuilding and restoration costs when such is undertaken. Property
insurance on Tenant’s trade fixtures, equipment and personal property shall be
the property of Tenant.

 

7.3 Abatement of Rent. The Base Rent and Additional Rent shall be equitably
abated during the period that the Leased Premises are not reasonably usable for
Tenant’s use. If the damage does not cause any material interference with
Tenant’s use, there shall be no rent abatement.

 

7.4 Repair of Tenant’s Property. Repair, replacement, or restoration of any
fixtures, equipment and personal property owned by Tenant and Tenant
improvements shall be the responsibility of Tenant.

 

7.5 Damage During Last Year of the Lease Term. If the improvements on the Leased
Premises are destroyed or substantially damaged during the last Lease year of
the Initial Lease Term or the last Lease Year of an Option Term, then either
Landlord or Tenant shall have the right, at its option, to terminate this Lease
by written notice to the other party within thirty (30) days of the damage or
destructive event.

 

8. ASSIGNMENT AND SUBLETTING.

 

8.1 Landlord’s Written Consent Required. Except as otherwise permitted herein,
Tenant shall not engage in a “Transfer” without obtaining the prior written
consent of Landlord, nor shall any Transfer of this Lease be effectuated by
operation of law or otherwise without the prior written consent of Landlord.
Landlord shall not unreasonably withhold, condition or delay its consent to any
Transfer request. As used in this paragraph, “Transfer” shall mean and include
(a) any assignment of Tenant’s interest in this Lease, (b) the subletting of all
or a portion of the Leased Premises, or (c) any mortgaging or encumbering of
Tenant’s interest in this Lease.

 

8.2 Notice of Transfer. If Tenant desires to engage in a Transfer, Tenant shall
first give written notice (“Tenant’s Notice”) to Landlord of its intention to do
so, which notice shall contain the name of the proposed transferee, a reasonably
detailed description of the proposed transferee’s business to be conducted on
the Leased Premises and the terms and provisions of the proposed Transfer.
Tenant shall also provide Landlord copies of any proposed Transfer documents and
additional business and financial information concerning the proposed
transferee, including copies of the actual assignment or sublease documents when
they become available. As consideration for review of Tenant’s assignment
request, Tenant shall pay to Landlord a transfer review fee in the amount equal
to the lesser of Landlord’s actual legal expenses or Five Hundred Dollars
($500.00).



--------------------------------------------------------------------------------

8.3 Effect of and Conditions on Consent to Transfer. Landlord’s consent to any
Transfer shall not be construed as a waiver or release of Landlord’s right to
grant or withhold consent to any future Transfer request. Landlord’s acceptance
of rent from any proposed transferee shall not be construed as a waiver of or
release of Tenant from any term, covenant or obligation under this Lease. If
Landlord elects to consent to a Transfer, Landlord may condition its consent on
reasonable factors, including the execution by the proposed transferee of an
assumption document in a form reasonably satisfactory to Landlord pursuant to
which the transferee assumes all of Tenant’s obligations pursuant to this Lease
and provides that the transferring Tenant shall remain jointly and severally
liable for the payment of rent, and the performance of all terms, covenants and
conditions of this Lease. In addition, as additional consideration for
Landlord’s consent to any transfer, any rent or other consideration accruing to
Tenant as a result of the transfer which is in excess (net of reasonable costs
incurred in connection with the Transfer transaction) of the then rent being
paid by Tenant for the portion of the Leased Premises affected by the proposed
transfer, fifty percent (50%) of such excess shall be paid by Tenant to Landlord
as Additional Rent. Without limiting the reasons Landlord may rely upon to
reject a proposed Transfer, Landlord shall not be required to consent to a
Transfer, and its refusal to consent shall be deemed reasonable, if any of the
following conditions exists:

 

(a) The proposed transferee’s net worth is not equal to or greater than Tenant
as of the date of this Lease or other rent payment assurances are not reasonable
available to Landlord;

 

(b) The proposed transferee has an unsatisfactory credit record;

 

(c) The Transfer would involve a change of use at the Leased Premises not
permitted by this Lease;

 

(d) As a result of the proposed Transfer, Landlord would be required to incur
additional costs (unless Tenant or transferee will reimburse Landlord for these
costs;

 

(e) Tenant is in material default pursuant to this Lease beyond any applicable
cure period.

 

8.4 Permitted Transfers. Notwithstanding the foregoing, provided Tenant is not
in material default and subject to the terms and conditions contained in this
paragraph 8.4, Tenant may assign its interest in the Leased Premises without
seeking Landlord’s consent to the following “permitted transferees”: (a) A
parent, affiliate or subsidiary of Tenant, or (b) A person or entity that
purchases substantially all the stock or assets of Tenant. Tenant may transfer
its interest to a permitted transferee only if the following conditions are met:
(i) the proposed transferee may use the Leased Premises only for the use
permitted in this Lease, and (ii) the proposed transferee shall execute a
document in a form reasonably satisfactory to Landlord pursuant to which the
transferee assumes all of Tenant’s obligations pursuant to this Lease that arise
after the effective date of the Transfer. Any Transfer by Tenant under this
paragraph, whether to a permitted transferee or to a transferee that requires
Landlord’s consent, shall not act to release Tenant from its obligations under
this Lease and Tenant shall remain primarily liable of the performance of each
and every term and condition of this Lease.

 

9. CONDEMNATION.

 

9.1 Entire or Substantial Taking. If all or any “substantial portion” of the
Leased Premises shall be taken under the power of eminent domain (sometimes
hereinafter referred to as “condemnation”), Landlord or Tenant shall have the
right at its option to terminate this Lease effective on the date the condemning
authority takes possession. Upon such termination, Tenant shall surrender
possession of the Leased Premises to Landlord. Landlord or Tenant may exercise
its termination rights by notifying the other party in writing of its option to
terminate the Lease within sixty (60) days following the date on which the
parties receive notice of the proposed taking. For purposes of this paragraph, a
sale by Landlord to any authority with power of eminent domain, either under
threat of condemnation or while condemnation proceedings are pending, shall be
deemed a taking under the power of eminent domain under this paragraph.

 

9.2 “Substantial” Taking. For purposes of this paragraph, a condemnation of a
“substantial” portion of the Leased Premises shall mean any of the following:

 

9.2.1 If any portion of the floor area of Tenant’s leased space in the Building
located on the Leased Premises is taken in the condemnation; or



--------------------------------------------------------------------------------

9.2.2 If, regardless of the value of the amount of the Leased Premises taken,
the cost of repairing and restoring the remainder of the Leased Premises for
Tenant’s authorized use, less the value of the proceeds received from the
condemning authority as compensation for the taking, exceeds twenty-five percent
(25%) of the value of the entire Leased Premises prior to condemnation.

 

9.3 Partial Taking. In the event of any condemnation which does not result in a
termination of this Lease, this Lease shall remain unaffected except the Base
Rent shall be equitably abated to the extent that Tenant is deprived of use of
the Leased Premises. In the event the Lease is not terminated following a
condemnation, Landlord will, at its expense, restore with reasonable diligence
the remaining portions of the Leased Premises to as near its former condition as
is reasonably possible provided further that the requirement to restore the
Leased Premises shall not extend to any furnishings, fixtures or equipment which
Tenant had previously installed in the Leased Premises, whether or not title of
such items had passed to Landlord under other provisions of this Lease.

 

9.4 Loss of Parking. In the event that more than twenty-five percent (25%) of
the square footage of the parking area is taken under the power of eminent
domain by any public or quasi-public authority, and provided Landlord has not
provided suitable replacement parking within ninety (90) days substantially in
accordance with paragraph 11.7 below, then Tenant shall have the right to
terminate this Lease as of the date of the taking. Notice of any termination
relating to such eminent domain proceeding must be made within sixty (60) days
after Tenant’s receipt of written notice of such taking. In the event of such
termination, both Landlord and Tenant shall thereupon be released from any
liability thereafter accruing hereunder.

 

9.5 Awards. Any award for taking of all or any part of the Leased Premises under
the power of eminent domain shall be the property of Landlord, whether such
award shall be made as compensation for diminution in value of the leasehold or
for taking of the fee. Nothing herein, however, shall be deemed to preclude
Tenant from obtaining, or to give Landlord an interest in, any award to Tenant
for loss of, damage to, or cost of removal of Tenant’s trade fixtures and
removable personal property, or for damages for cessation or interruption of
Tenant’s business. Landlord shall keep Tenant apprised on a timely basis of any
all condemnation proceedings or threats of condemnations pertaining to the
Leased Premises and Landlord represents that it is not currently aware of any
pending or threatened condemnation actions pertaining to the Leased Premises.

 

10. SIGNS. No signs or advertising shall be erected or placed on the exterior of
the Leased Premises or anywhere else on the Leased Premises without the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Any and all signs approved by Landlord must be installed
and maintained in compliance with any applicable requirements of any
governmental authorities having jurisdiction and Tenant shall obtain and keep in
force any licenses required for such signage. All such signage shall be at the
sole cost and expense of Tenant. Landlord will fully cooperate with Tenant in
filing any required signage application, permit and/or variance for Tenant’s
signage with respect to the Leased Premises. At Landlord’s request, Tenant shall
remove any and all signs prior to the expiration of the Lease Term.
Notwithstanding anything herein to the contrary, Tenant shall have the right to
install exclusive signage on the exterior of the Building and on a monument or
pylon sign. Such signage will be at Tenant’s expenses and will be subject to
appropriate permits and approvals by regulatory authorities having jurisdiction
and Landlord’s approval, not to be unreasonably withheld, conditioned or
delayed.

 

11. OTHER RIGHTS AND OBLIGATIONS OF PARTIES.

 

11.1 Liens. Tenant shall pay as due all claims for work done on the Leased
Premises or for services rendered or materials furnished to the Leased Premises
and shall keep the Leased Premises free from any liens other than liens created
by Landlord. If Tenant fails to pay such claim or to discharge any lien,
Landlord may do so and collect such amount as additional rent. Amounts paid by
Landlord shall bear interest and be repaid by Tenant as provided in paragraph
13.3 below. Such payment by Landlord shall not constitute a waiver of any right
or remedy Landlord may have because of Tenant’s default.



--------------------------------------------------------------------------------

11.2 Holding Over. If Tenant does not vacate the Leased Premises at the time
required, Landlord shall have the option to treat Tenant as a tenant from
month-to-month, subject to all of the provisions of this Lease (except that the
term will be month-to-month and the initial minimum monthly Base Rent will be
one hundred fifty percent (150%) of the minimum monthly Base Rent then being
paid by Tenant), or to eject Tenant from the Leased Premises and recover damages
caused by wrongful holdover.

 

11.3 Nonmerger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger, and shall, at the option
of the Landlord, terminate any existing subtenancies, or may, at the option of
Landlord, operate as an assignment to it of any and all such subtenancies.

 

11.4 Priority of Lease. This Lease shall be subject and subordinate at all times
to the lien of all mortgages and deeds of trust subsequently placed upon the
Leased Premises, all without the necessity of having further instruments
executed on the part of Tenant to effectuate such subordination. Provided,
however, the subordination of Tenant’s rights hereunder is conditioned upon the
mortgagee or beneficiary under any deed of trust agreeing that Tenant’s
peaceable possession of the Leased Premises and its rights under this Lease will
not be disturbed so long as Tenant is not in material default under this Lease.
If any party providing financing or funding to Landlord requires, as a condition
of such financing or funding, that Tenant send such party written notice of any
default by Landlord under this Lease, giving such party the right to cure such
default until it has completed foreclosure and prevent Tenant from terminating
this Lease unless such default remains uncured after foreclosure has been
completed, Tenant will execute and deliver any agreement required by such party
in order to accomplish this purpose. Landlord agrees to obtain a Nondisturbance
Agreement for the benefit of Tenant from all lienholders currently holding liens
or a prior security interest in the Leased Premises and deliver the same to
Tenant within thirty (30) days from the date of this Lease. Landlord also agrees
to provide such a Nondisturbance Agreement from any future lender that wants to
subordinate this Lease within ninety (90) days from the date of any such
encumbrance. Tenant shall have the right to terminate this Lease if Landlord
fails to obtain such Non-disturbance Agreements within such periods of time.

 

11.5 Landlord’s Liability; Sale. In the event the original Landlord hereunder,
or any successor owner of the Leased Premises, shall sell or convey the Leased
Premises, all liabilities and obligations on the part of the original Landlord,
or such successor owner, under this Lease accruing thereafter shall terminate,
and thereupon all such liabilities and obligations shall be binding upon the new
owner. Provided Landlord is not in material default under this Lease beyond any
applicable cure period, Tenant agrees to attorn to such new owner.

 

11.6 Estoppel Certificate. Within ten (10) days after Landlord’s or Tenant’s
written request, the other shall deliver to the requesting party a written
statement stating the date to which the rent and other charges have been paid,
whether the Lease is unmodified and in full force and effect, and any other
matters that may reasonably be requested by the requesting party.

 

11.7 Parking. Without limiting the other rights specifically granted to Tenant
in this Section 11.7, Tenant’s employees, agents, customers and invitees may, in
common with Landlord or other tenants, use the parking area of the Leased
Premises as designated and shown on the Site Plan attached to this Lease as
Exhibit B for the temporary parking of automobiles or other vehicles. The
parking areas, loading areas and sidewalks of the Leased Premises shall not be
used for any purpose other than parking, loading and unloading of commercial
vehicles and pedestrian traffic, respectively. Landlord shall not grant to any
other tenant or other person any preferential parking rights or privileges in or
to the parking areas on or benefiting the Leased Premises.

 

11.7.1 Primary Parking Facilities. Within thirty (30) days after the
Commencement Date of this Lease, Landlord shall, at its cost and expense,
provide Tenant no less than two hundred thirty-two (232) parking spaces for
Tenant’s use within two hundred (200) feet of the boundary of the Leased
Premises (the “Initial Parking”). Landlord at its option may provide the spaces
through restriping the parking area adjacent to the Building located on the
Leased Premises, constructing and improving additional hard surfaced parking
areas on Supplemental Lot No. 1 or authorizing (through an appropriate
non-revocable license) Tenant to utilize existing parking spaces on adjoining
property retained by Landlord so long



--------------------------------------------------------------------------------

as those spaces are still located within two hundred (200) feet of the boundary
of the Leased Premises. Landlord shall, at its sole cost and expense, pave,
light, landscape and stripe the Initial Parking. Within one (1) year from the
Commencement Date of this Lease, Landlord shall, at its cost and expense stripe
and construct parking facilities located entirely on the Leased Premises having
no less than a total of three hundred sixty-two (362) total spaces (ten
(10) parking spaces for each one (1)-thousand RSF) (collectively hereinafter
referred to as “Primary Parking Facilities”). Once the Primary Parking
Facilities are constructed, Tenant shall be responsible to clean, repair and
maintain the facilities, except for replacement of capital improvements in
accordance with paragraph 6.2 of this Lease, including maintenance of
landscaping islands, cleaning, restriping and ice and snow removal.

 

11.7.2 Option to Lease Additional Parking. In addition to the Primary Parking
Facilities set forth above, Tenant shall have the option to Lease a portion of
an approximately 2.6-acre parcel of property shown on the Site Plan attached
hereto as Exhibit B and designated as Supplemental Lot number 2 (hereinafter
“Supplemental Lot No. 2”). Landlord represents that Landlord owns and will own
for 24 months after the Commencement Date Supplemental Lot No. 2. Tenant’s
option to lease Supplemental Lot No. 2 shall accrue upon the Commencement Date
of this Lease and shall expire twenty-four (24) months after the Lease
Commencement Date. Tenant’s option to lease Supplemental Lot No. 2 shall be “AS
IS” and Tenant shall be solely responsible for constructing any improvements
needed to use Supplement Lot No. 2 for parking, including paving, lighting,
landscaping, and striping as may be required by the applicable governmental
authority. In the event Tenant timely exercises its option, Tenant agrees to pay
Landlord an additional Three Thousand Dollars ($3,000.00) per month as rent for
Supplemental Lot No. 2, commencing six (6) months after the date Tenant notifies
Landlord of exercise of its option set forth in this paragraph. All improvements
to Supplemental Lot No. 2 proposed by Tenant shall be made in accordance with
the terms and conditions of paragraph 6.5 of this Lease, and Landlord agrees not
to unreasonably withhold, condition or delay its consent to such improvements.

 

11.7.3 Valet Service. Tenant shall have the right to administer a parking valet
service on all parking lots at Tenant’s sole cost and expense; provided,
however, the valet service shall not materially affect the quiet enjoyment of
other tenants in the business park.

 

12. ENVIRONMENTAL PROVISIONS.

 

12.1 Restrictions on Hazardous Substances. Tenant shall not cause or permit any
Hazardous Substance to be brought upon, used, stored, generated, or disposed of
on or in the Leased Premises by Tenant, its agents, employees, contractors, or
invitees, except for such Hazardous Substances as are necessary or used in
connection with Tenant’s business. Any Hazardous Substances permitted on the
Leased Premises, and all containers therefor, shall be used, kept, stored, and
disposed of in a manner that complies with all federal, state, and local laws or
regulations applicable to the particular Hazardous Substance. Neither Tenant nor
Landlord shall release or permit to be released any Hazardous Substance in
violation of federal, state or local environmental laws or regulations, or which
may adversely affect (a) the health, welfare, or safety of persons, whether
located on the Leased Premises or elsewhere, or (b) the condition, use, or
enjoyment of the Leased Premises or any other real or personal property.

 

12.2 Indemnities.

 

(a) Tenant hereby agrees that it shall be responsible for all costs and expenses
relating to the use, storage, and disposal of Hazardous Substances kept on the
Leased Premises by Tenant, and Tenant shall give immediate notice to Landlord of
any violation or potential violation of the provisions of this paragraph, or any
other state, federal or local environmental law or regulation. Tenant shall
defend, indemnify, and hold Landlord and its agents harmless from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs,
or expenses (including without limitation, a decrease in value of the Leased
Premises, damages caused by loss or restriction of rentable or useable space, or
any damages caused by adverse impact on marketing of the Leased Premises and any
and all sums paid for settlement of claims, attorney fees, consultant and expert
fees), of whatever kind or nature, known, unknown, contingent or otherwise
arising out of or in any related to (a) the release of a Hazardous Substance
arising out of an act or omission of Tenant or its agents; (b) the presence,
disposal, release, or threatened release of any such Hazardous Substance by
Tenant that is on, from, or affecting the soil, water, vegetation, buildings,
personal



--------------------------------------------------------------------------------

property, persons, animals, or otherwise; (c) any personal injury (including
wrongful death) or property damage (real or personal) arising out of or related
to that Hazardous Substance; (d) any lawsuit brought or threatened, settlement
reached or government order relating to that Hazardous Substance; or (e) any
violation of any state, local or federal environmental laws applicable to such
Hazardous Substance. The provisions of this paragraph shall be in addition to
any other obligations and liabilities Tenant may have to Landlord at law or
equity and shall survive the transactions contemplated within this Lease and
shall survive the termination of this Lease.

 

(b) Landlord hereby agrees that it shall be responsible for all costs and
expenses relating to the use, storage, and disposal of Hazardous Substances on,
in or about the Leased Premises prior to the Commencement Date, and Landlord
shall give immediate notice to Tenant of any violation or potential violation of
the provisions of this paragraph, or any other state, federal or local
environmental law or regulation. Landlord shall defend, indemnify, and hold
Tenant and its agents harmless from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs, or expenses (including without
limitation, damages caused by loss or restriction of rentable or useable space
and any and all sums paid for settlement of claims, attorney fees, consultant
and expert fees), of whatever kind or nature, known, unknown, contingent or
otherwise arising out of or in any related to (a) the release of a Hazardous
Substance arising out of an act or omission of Landlord or its agents or any of
its predecesssors in interest; (b) the presence, disposal, release, or
threatened release of any such Hazardous Substance that is on, from, or
affecting the soil, water, vegetation, buildings, personal property, persons,
animals, or otherwise; (c) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to that Hazardous
Substance; (d) any lawsuit brought or threatened, settlement reached or
government order relating to that Hazardous Substance; or (e) any violation of
any state, local or federal environmental laws applicable to such Hazardous
Substance. The provisions of this paragraph shall be in addition to any other
obligations and liabilities Landlord may have to Tenant at law or equity and
shall survive the transactions contemplated within this Lease and shall survive
the termination of this Lease.

 

12.3 Definition of Hazardous Substances. For purposes of this paragraph, the
term “Hazardous Substance” means any substance that is toxic, ignitable,
reactive, or corrosive, or that is regulated by any local government, the state
of Washington, or the United States government according to environmental laws
or regulations now in effect, or which may hereafter be enacted. “Hazardous
Substance” includes any and all materials or substances that are defined as
“hazardous waste,” “extremely hazardous waste,” or “hazardous substance”
pursuant to state, federal, or local environmental laws and regulations. The
term “Hazardous Substance” includes but is not restricted to asbestos,
polychlorobiphenyls (“PCBs”), and petroleum and petroleum products.

 

12.4 Landlord Reports. Landlord represents that it has provided Tenant with
correct and complete copies of all Phase I environmental reports obtained by or
in Landlord’s possession or control pertaining to the Leased Premises.

 

13. DEFAULTS; REMEDIES.

 

13.1 Default. The following shall be defaults:

 

13.1.1 Payment Default. Failure of Tenant to make any Base or additional rent or
other payment under this Lease within ten (10) days after written notice from
Landlord stating that such payment is past due.

 

13.1.2 Unauthorized Transfer. Tenant makes any Transfer requiring landlord’s
consent without Landlord’s prior written consent as required under paragraph 8.

 

13.1.3 Default In Other Covenant. Failure of Tenant to comply with any other
term or condition or fulfill any other obligation of this Lease within twenty
(20) days after written notice by Landlord specifying the nature of the default
with reasonable particularity; provided, however, that no written notice shall
be required or opportunity to cure afforded if Tenant has previously been in
default after a material breach of this Lease on at least two occasions in the
preceding Lease Year but in no event shall Landlord have the right to terminate
this Lease without having afforded Tenant with a written notice and an
opportunity to cure any and all breaches giving rise to the right to terminate
this Lease.



--------------------------------------------------------------------------------

13.1.4 Insolvency Defaults. Dissolution, termination of existence, insolvency on
a balance sheet basis or business failure of Tenant; the commencement by Tenant
of a voluntary case under the federal bankruptcy laws or under any other federal
or state law relating to insolvency or debtor’s relief; the entry of a decree or
order for relief against Tenant in an involuntary case under the federal
bankruptcy laws or under any other applicable federal or state law relating to
insolvency or debtor’s relief; the appointment of or the consent by Tenant to
the appointment of a receiver, trustee or custodian of Tenant or of any of
Tenant’s property; an assignment for the benefit of creditors by Tenant;
Tenant’s failure generally to pay its debts as such debts become due; the making
or suffering by Tenant of a fraudulent transfer under applicable federal or
state law; concealment by Tenant of any of its property in fraud of creditors;
the making or suffering by Tenant of a preference within the meaning of federal
bankruptcy law; or the imposition of a lien through legal proceedings or
distraint upon any of the property of Tenant which is not discharged or bonded.
During any period in which there is a Guarantor(s) of this Lease, each reference
to “Tenants” in this paragraph shall be deemed to refer to “Guarantor or
Tenant”, separately.

 

13.2 Remedies on Default. Upon default, Landlord may exercise any one or more of
the following remedies, or any other remedy available under applicable law:

 

13.2.1 Termination of Lease. Upon a material default, Landlord shall have the
immediate option to terminate this Lease and all rights of Tenant hereunder. In
the event that Landlord shall elect to terminate this Lease, Landlord may
recover from Tenant: (i) the amount of any unpaid rent which has been earned at
the time of such termination; plus (ii) the amount by which the unpaid rent
which would have been earned after termination and for the balance of the Lease
term exceeds the amount of such rental loss that Tenant proves that could have
been reasonably avoided; plus (iii) any interest charged on delinquent rent;
plus any other amount to compensate Landlord for the detriment proximately
caused by Tenant’s failure to perform Tenant’s obligations under this Lease.

 

13.2.2 Retake Possession. To the extent permitted by law, Landlord may re-enter
and retake possession of the Leased Premises, on three (3) days’ advance notice,
either by summary proceedings or any other applicable action or proceeding, or
otherwise. Landlord may use the Leased Premises for Landlord’s own purposes or
relet it upon any reasonable terms without prejudice to any other remedies that
Landlord may have by reason of Tenant’s default. None of these actions will be
deemed an acceptance or surrender by Tenant.

 

13.2.3 Relet the Leased Premises. Landlord, at its option, may relet the whole
or any part of the Leased Premises, from time to time, either in the name of
Landlord or otherwise, to such tenants, for such terms ending before, on or
after the expiration date of the Lease term, at such rentals and upon such other
conditions (including concessions and free rent periods) as Landlord, in its
sole discretion, may reasonably determine to be appropriate. Landlord, at its
option, may make such physical changes to the Leased Premises as Landlord, in
its sole discretion, considers advisable or necessary in connection with any
such reletting or proposed reletting without relieving Tenant of any liability
under this Lease or otherwise affecting Tenant’s liability. In the event
Landlord elects to relet the Leased Premises, rent received by Landlord for such
reletting shall be applied; first, to the payment of any cost of reletting;
second, to pay the cost of any alterations or repairs to the Leased Premises;
third, to the payment of indebtedness other than rent owed by Tenant to
Landlord; and fourth, to the payment of rent due and unpaid under the Lease, and
the residue, if any, shall be held by Landlord and applied to the payment of
future rent as the same may become due and payable. Should rent received from
the reletting of the Leased Premises during any month be less than the rent
payable under the terms of the Lease by Tenant, then Tenant shall pay the
deficiency to Landlord immediately upon demand.

 

13.2.4 Damages for Default. Whether or not Landlord retakes possession or relets
the Leased Premises, Landlord may recover all damages caused by the default
(including but not limited to unpaid rent, attorney’s fees relating to the
default, and costs of reletting). Landlord may sue periodically to recover
damages as they accrue during the remainder of the Lease term without barring a
later action for further damages. Upon the occurrence of a payment default,
Landlord may bring an action for accrued damages plus damages for the remaining
Lease term equal to the difference between the rent specified in this



--------------------------------------------------------------------------------

Lease and the reasonable rental value of the Leased Premises for the remainder
of the term, discounted to the time of judgment at the rate of seven percent
(7%) per annum.

 

13.3 Cure of Default. Without prejudice to any other remedy for default,
Landlord or Tenant may perform any obligation or make any payment required to
cure a default by the other. The cost of performance, including attorney’s fees
and all disbursements, shall immediately be repaid by the responsible party upon
demand, together with interest from the date of expenditure until fully paid at
the rate of ten percent (10%) per annum, but not in any event at a rate greater
than the maximum rate of interest permitted by law.

 

13.4 Remedies Cumulative. Any right or remedy Landlord may have under this Lease
arising out of Tenant’s breach of any covenant of this Lease shall be in
addition to any other right or remedy for such breach provided by law.

 

14. TENANT IMPROVEMENTS. Except as set forth in this Lease or in a separate
written Agreement between Landlord and Tenant, Tenant shall be solely
responsible, at its cost and expense, to perform any improvements desired by
Tenant and not required of Landlord by this Lease (“Tenant’s Improvements”). All
of Tenant’s Improvements shall be subject to and conducted in accordance with
the provisions of paragraph 6.5 of this Lease.

 

15. GENERAL PROVISIONS.

 

15.1 Waivers. No waiver by a party of performance of any provision of this Lease
shall be deemed to be a waiver of nor prejudice that parties’ right to otherwise
require performance of the same provision or any other provision.

 

15.2 Recording/Lease Disclosure. Tenant shall be entitled to record a memorandum
of this Lease noting among other things Tenant’s option to purchase, but in no
event shall the recorded memorandum disclose the rent amounts owed under this
Lease. Tenant shall also have the right, and is hereby authorized to, prepare
and file a financing statement with respect to Tenant’s option to purchase,
subject to Landlord’s review and reasonable approval. Landlord shall cooperate
in effecting the recording of any such memorandum. Tenant shall also be entitled
to disclose this Lease and its terms in connection with any governmentally
required disclosure obligation or to any investors or potential investors or
purchasers of Tenant.

 

15.3 Notices. Notices under this Agreement shall be in writing and, unless
otherwise required by law, may be delivered (1) personally; (2) by U.S. mail,
certified or registered; (3) by a nationally recognized overnight courier
service; or (4) by facsimile transmission, if a facsimile number has been
provided by the party receiving notice, with a copy to be sent by U.S. first
class mail. Mailed notices shall be deemed effective on the third day after
deposited as registered or certified mail, postage prepaid, directed to the
other party at the address shown above. Couriered notices shall be deemed
delivered when the courier’s records indicate that delivery has occurred.
Facsimile notices shall be effective when actually transmitted to the facsimile
number provided. Either party may change its address for notices by written
notice to the other.

 

15.4 Exhibits and Riders. Exhibits and riders, if any, attached or affixed to
this Lease, are a part hereof as if set forth in full herein.

 

15.5 Construction. (a) This Lease shall be construed and governed by the laws of
the State of Washington; (b) the invalidity or unenforceability of any provision
hereof shall not affect or impair any other provision hereof; (c) this Lease
constitutes the entire agreement of the parties and supersedes all prior
agreements or understandings between the parties with respect to the subject
matter hereof; (d) this Lease may not be modified or amended except by written
agreement signed and acknowledged by both parties; (e) if there is more than one
tenant, the obligations hereunder imposed upon Tenant shall be joint and
several; (f) time is of the essence of this Lease in each and every provision
hereof; and (g) nothing contained herein shall create the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto and no provisions contained herein shall be deemed to create any
relationship other than that of Landlord and Tenant.



--------------------------------------------------------------------------------

15.6 Successor. Subject to any limitations on assignments herein, all of the
provisions of this Lease shall inure to the benefit of and be binding upon the
successors and assigns of the parties hereto.

 

15.7 Attorney’s Fees. In the event of any dispute arising out of or relating to
this Lease, whether or not suit or other proceedings is commenced, and whether
in mediation, arbitration, at trial, on appeal, in administrative proceedings,
or in bankruptcy (including, without limitation, any adversary proceeding or
contested matter in any bankruptcy case), the prevailing party shall be entitled
to its costs and expenses incurred, including reasonable attorney fees. Venue
shall be in Yakima County, Washington.

 

15.8 Commission / Agency Disclosure. Upon signing this Lease, the leasing
broker, Washington Partners and its agents, Brian Kelly and Eric Lonergan
(collectively “Tenant’s Agent”), represented the Tenant. However, Landlord
agrees to pay a leasing commission to Tenant’s Agent in the amount of One
Hundred Sixty-Seven Six Hundred Ninety-seven Dollars ($167,697.00) (Five Dollars
($5.00) per rentable square foot). Unless otherwise agreed between the parties,
the commission shall be payable by Landlord on the Lease Commencement Date.

 

15.9 No Offer. This Lease is submitted to Tenant on the understanding that it
will not be considered an offer and will not bind Landlord in any way until
(a) Tenant has duly executed and delivered duplicate originals to Landlord, and
(b) Landlord has executed and delivered one of such originals to Tenant.

 

16. OPTION TO PURCHASE. Subject to the terms and conditions set forth in this
paragraph 16.1 through 16.8, and provided that Tenant is not in material default
under any terms and conditions of this Lease, Landlord hereby grants to Tenant
an option to purchase the Leased Premises and all appurtenances thereto.

 

16.1 Option Property. Tenant’s option to purchase shall include all Real
Property and improvements which constitute the Leased Premises (the commercial
building and Real Property on which it is located and the Primary Parking
Facilities), and, at Tenant’s option, may or may not, at Tenant’s option,
include Supplemental Lot No. 2 (as more fully described in paragraph 11.7
above). Notwithstanding the foregoing, Tenant may not exercise its option to
purchase Supplemental Lot No. 2 unless it also exercises its option to purchase
the remainder of the Leased Premises.

 

16.2 Time of Exercise. Tenant’s right to exercise the option set forth in this
paragraph shall accrue on the Commencement Date of this Lease and shall
terminate twenty-four (24) months after the Lease Commencement Date. Tenant
shall exercise its option to purchase by giving Landlord written notice of its
intent to exercise the option, which notice shall indicate whether or not Tenant
elects to acquire Supplemental Lot No. 2, along with the principal Leased
Premises. Tenant’s notice of exercise of its option shall also include a
promissory note payable to the closing agent in the amount of Two Hundred Three
Thousand Nine Hundred Forty and No/100 Dollars ($203,940.00) as earnest money,
to be applied towards the purchase price for the Property set forth in paragraph
16.3 below. Landlord and Tenant shall promptly enter into a Purchase and Sale
Agreement, using the form attached hereto as Exhibit E, following Tenant’s
exercise of its purchase option. Tenant’s exercise of its option shall be
subject to Tenant’s reasonable satisfaction, within sixty (60) days after mutual
execution of the Purchase and Sale Agreement, with its structural and
environmental inspections of the property to be purchased. Once the inspection
contingency has been removed, the promissory note shall be replaced with cash.
If Tenant fails to timely exercise its option, Tenant agrees to execute an
appropriate document (in recordable form) confirming that Tenant’s rights in and
to the Leased Premises expire with this Lease if reasonably requested by
Landlord.

 

16.3 Purchase Price. Tenant’s option to purchase the original Leased Premises
(excluding Supplemental Lot No. 2) shall be for a fixed purchase price in the
agreed amount of Two Million Thirty-Nine Thousand Four Hundred and No/100
($2,039,400.00). Tenant’s additional option to purchase Supplemental Lot No. 2
shall be for a purchase price equal to the Fair Market Value of the property at
the time of exercise. The Fair Market Value of Supplemental Lot No. 2 shall be
determined by mutual agreement of the parties or, if the parties cannot agree,
the Fair Market Value of Supplemental Lot No. 2 shall be determined by the
binding appraisal procedure outlined in paragraph 16.4 below. Unless otherwise
agreed between the parties in writing, Tenant shall pay the entire purchase
price, in cash, at the time of Closing.



--------------------------------------------------------------------------------

16.4 Appraisal Procedure. In the event Landlord and Tenant do not agree upon the
Fair Market Value of Supplemental Lot No. 2 within twenty (20) days of Tenant’s
notice of exercise of its option, the parties shall negotiate in good faith and
select one (1) qualified, independent commercial real estate appraiser licensed
in the state of Washington and familiar with the sale and rental of commercial
real property in the area which includes the property. The selected appraiser
shall then determine the Fair Market Value of Supplemental Lot No. 2 within
thirty (30) days of appointment. The parties shall each pay one-half ( 1/2) of
the cost of the appraisal. The Fair Market Value determined by the appraiser
shall be used as the Option Purchase Price, unless Landlord or Tenant gives the
other party written notice within fifteen (15) days after receipt of the
appraisal, that the appraisal is not acceptable. The party objecting to the
appraisal shall then obtain a second appraisal (with an appraiser meeting the
qualifications set forth above), at such parties’ sole cost and expense within
thirty (30) days of such rejection. In such event, the Fair Market Value of
Supplemental Lot No. 2 shall be the average of the initial appraisal and the
second appraisal obtained by the party objecting to the initial appraisal. The
appraisal process set forth above must be completed no later than ninety
(90) days of Tenant’s exercise of its option.

 

16.5 Title to the Leased Premises. If Tenant timely exercises its option to
purchase as described herein, Landlord shall provide to Tenant a standard ALTA
owner’s policy of title insurance covering the Leased Premises at the close of
the transaction with an insurer selected by Landlord. Title to the Leased
Premises shall be transferred to Tenant free and clear of all encumbrances,
except those Tenant may have created or suffered, and subject to rights of
existing tenants, rights reserved in federal patents, state or railroad deeds,
building or use restrictions general to the area, zoning regulations, utility
easements of record, rights-of-way or easements shown on the plat or visible by
inspection, reserved oil and/or mineral rights and any future adjudication of
surface water or groundwater rights by any appropriate federal and/or state
proceeding.

 

16.6 Other Writings. The parties hereby agree to execute any and all additional
documents which may be necessary in order to exercise this option and close the
transaction pursuant to the terms and conditions stated herein.

 

16.7 Taxes and Other Charges. Unless otherwise agreed, any real estate taxes,
leasehold excise taxes, insurance, interest or other utility charges
constituting liens against the Leased Premises for which Landlord is responsible
shall be prorated as of the Date of Closing.

 

16.8 Closing. Closing shall occur in the office of the title insurer selected by
Landlord within ninety (90) days after Tenant’s and Landlord’s execution of the
Purchase and Sale Agreement. The parties shall deposit with the closing agent
all instruments, documents and money necessary to complete the sale of the
Leased Premises in accordance with the terms of this option. All closing costs
associated with the purchase of the Leased Premises, excluding the cost of a
standard owner’s title insurance policy and real estate excise tax which shall
be paid by Landlord, shall be borne equally by the parties.

 

17. TAX ABATEMENT. Landlord shall work and cooperate with tenant and local
authorities to obtain a real estate and personal property tax abatement, along
with other incentives offered, in order to reduce operating costs for Tenant.
Upon receipt of any such benefits, they shall be fully passed through to Tenant
so the full benefit thereof is realized by Tenant.

 

WHEREFORE, the parties have executed this Lease this 24th day of October, 2005.

 

LANDLORD:       TENANT: CHINOOK BUSINESS PARK, L.L.C.       HOUSEVALUES, INC.
By:   /s/    GARY D. LUKEHART               By:       /s/    CLAYTON
LEWIS             Gary D. Lukehart, Member               Clayton Lewis          
      Its:   President and COO